 

Exhibit 10.2

  

[tm2028912d1_ex10-1img001.jpg] 

August 19, 2020

 

Young Kwon

Chief Financial and Business Officer
By email delivery

 

Re:      Retention Agreement

 

Dear Dr. Kwon:

 

This letter agreement is in reference to the employment agreement between you
and Momenta Pharmaceuticals, Inc. (the “Company”), dated as of July 29, 2011 (as
amended through the date hereof, the “Employment Agreement”). As you know,
Johnson & Johnson, a New Jersey corporation (“Parent”), Vigor Sub, Inc., a
Delaware corporation and direct wholly owned subsidiary of Parent (“Merger
Sub”), and the Company propose to enter into a merger agreement (the “Merger
Agreement”) that will (subject to the satisfaction of the terms and conditions
of the Merger Agreement) result in Merger Sub being merged with and into the
Company as a result of the Merger (as defined in the Merger Agreement) and the
Company surviving the Merger as a wholly owned subsidiary of Parent. As a
condition to the willingness of Parent and Merger Sub to enter into the Merger
Agreement, Parent has requested that you enter into this letter agreement
setting forth certain modifications to your rights and obligations under the
Employment Agreement and any other agreement between you and the Company that
provides for severance, separation or retention payments or benefits.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned thereto under the Employment Agreement, unless otherwise expressly
noted.

 

In consideration of the benefits provided hereunder, Parent’s and Merger Sub’s
willingness to enter into the Merger Agreement, as a result of which you are
receiving consideration as a shareholder of the Company and as an employee
holding equity-based awards in the Company, and Parent’s and Merger Sub’s
willingness to offer you continued employment with the Company following the
consummation of the Merger, and for other good and valuable consideration, which
is hereby acknowledged and agreed by the undersigned, each of the Company and
you (each, a “party”) agrees as follows:

 

1.            Effectiveness. This letter agreement shall become effective upon
effectiveness of the Merger Agreement; provided, however, that this letter
agreement is expressly contingent upon the Closing (as defined in the Merger
Agreement) and that in the event the Closing is not completed for any reason,
this letter agreement becomes null and void ab initio.

 

2.            Entitlement to Severance; Definition of “Good Reason”;
Miscellaneous. (a) You hereby agree that if your employment is terminated within
6 months following the Closing (i) by the Company and its affiliates other than
for Cause, or if your termination is due to your death or Disability, you shall
be entitled to (A) the severance payments and benefits described in
Section 6.2(a)-(c) of the Employment Agreement, determined as if your employment
with the Company was terminated by the Company without Cause as of the Closing,
and if your employment terminates before the Company pays annual cash bonuses
for 2020, an amount equal to your 2020 target annual cash bonus (the “2020
Bonus” and the amounts in this clause (A), collectively, “Termination
Compensation”) plus (B) an additional cash payment in an amount equal to 50% of
your annual base salary in effect as of August 8, 2020 (the “Retention Bonus”)
or (ii) by you for Good Reason (as defined in the Employment Agreement, as
modified below), you shall be entitled to the Termination Compensation, but not
the Retention Bonus. In each case, your right to receive the Termination
Compensation and/or the Retention Bonus is subject to your continued compliance
with the restrictive covenants contained in your non-disclosure agreement dated
as of December 10, 2010 (the “NDA”) and your execution of a general release of
claims against the Company and its affiliates substantially in the form attached
as Exhibit A, and such release becoming effective and irrevocable no later than
60 days following the date of termination. Payment of the 2020 Bonus and/or the
Retention Bonus under this Section 2 will be made to you in a lump sum on the
third business day following the date such release becomes effective and
irrevocable. In addition, you further acknowledge and agree that the payments
and benefits under this Section 2(a) shall be in lieu of, and not in addition
to, any other severance or similar payments and benefits under any other plan,
program, policy, agreement or arrangement maintained by the Company, Parent or
any of their respective affiliates, and all of your rights under the Employment
Agreement and any such other plan, program, policy, agreement or arrangement
shall immediately terminate upon your termination of employment.

 

(b)            You hereby agree that the definition of “Good Reason” set forth
in the Employment Agreement shall be amended by deleting clause (a) of that
definition and replacing it with the following language:

 

“(a) following a Change in Control, Johnson & Johnson, the Company or any of
their respective affiliates assigning the Executive duties or responsibilities
that are substantially inconsistent with his professional skills and experience
levels as of such Change in Control (without regard to the fact that the Company
is no longer an independent publicly held company).”

 

(c)            You hereby agree that, except as expressly provided herein, the
provisions of Sections 2, 3, 5.1 and 6 of the Employment Agreement shall cease
to apply to you from and after the Closing, and any references to such
provisions shall be deemed to be deleted, and you shall instead be eligible to
receive the payments and benefits described herein and to participate in all
plans and programs of Parent applying to employees with your duties and
responsibilities. Notwithstanding the foregoing, for twelve months following the
Closing, for so long as you remain an employee of Parent and its affiliates, you
shall continue to receive at least the same base salary as you received
immediately prior to the Closing and be eligible for at least the same target
bonus opportunity as you were eligible for immediately prior to the Closing.
Additionally, the parties intend that, through at least the Vesting Date
(defined below), you shall retain your title with the Company as in effect
immediately prior to the Closing, with the understanding that, following the
Closing, you may report to an employee or employees of Parent. After the
Closing, and solely to the extent you remain an employee of the Company, Parent
or any of their affiliates at the time that the Company, Parent or such
affiliate engages in routine annual compensation determinations involving, among
other things, merit increase determinations for its employees, you shall be
considered with respect to such determinations in good faith and on
substantially the same basis as other similarly situated employees of the
Company, Parent or such affiliate.

 





 

 

3.            Treatment of Equity-based Awards. You acknowledge and agree that
your Company Options and Company RSU Awards (each, as defined in the Merger
Agreement) will be treated as set forth in Section 3.7 of the Merger Agreement,
and subject to all applicable tax withholdings. You hereby agree that any stock
option, restricted stock award or other equity-based or equity-related award
granted to you on or after the Closing shall be subject to the provisions in the
applicable equity plan of Parent and the applicable award agreement entered into
between you and Parent.

 

4.            Retention Payment. Subject to your compliance with Sections 6 and
7 of this letter agreement, if you remain an active full-time employee of the
Company, Parent or any of their respective subsidiaries through the expiration
of the 6-month period beginning on the day following the Closing Date (as
defined in the Merger Agreement) (the “Vesting Date”), you will receive a cash
payment equal to (i) the aggregate amount described in Section 6.2(a) of the
Employment Agreement, determined as if your employment with the Company was
terminated by the Company without Cause as of the Closing plus (ii) an amount
equal to the portion of the premiums the Company would need to pay to provide
you with the benefits under Sections 6.2(b) and (c) for the 12 month period
following the Vesting Date, based on the premium costs in effect as of the
Closing and assuming for this purpose that your employment terminated on the
Vesting Date and that you timely elected to receive all such benefits, plus
(iii) the Retention Bonus. The aggregate of these amounts will be paid to you in
a lump sum on the third business day following the Release Effective Date (as
defined below). You hereby agree that, notwithstanding anything contained in the
Employment Agreement or any other agreement between you and the Company
providing for severance or separation payments or benefits, you may either
receive payment of amounts set forth in Section 2(a) or in Section 4, but in no
event shall you be entitled to receive payment of both amounts; furthermore, you
shall not be entitled to any severance or separation payments or benefits under
the Employment Agreement (including under Sections 5 and 6 thereof) or under any
other plan, program, policy, agreement or arrangement maintained by the Company,
Parent or any of their respective affiliates, and all of your rights to such
payments and benefits under the Employment Agreement and any such other plan,
program, policy, agreement or arrangement will immediately terminate, in each
case, except as otherwise provided herein. If you continue to be employed by
Parent or its subsidiaries following the Vesting Date, you shall be eligible for
severance benefits under either the applicable severance policy of Parent or one
of its subsidiaries, as determined by Parent; provided, however, that you shall
not receive credit for your service with Parent or the Company, or any of their
respective subsidiaries, for the periods of employment that precede the Closing
Date for any purpose under such policy, including eligibility, vesting or
calculation of benefits.

 

5.            Restrictions Prior to Closing.

 

(a)            You hereby agree that during the period following the signing of
this letter agreement and prior to the Closing, you shall not terminate your
employment for Good Reason or provide notice regarding a condition allegedly
constituting Good Reason.

 

(b)            You and the Company also agree that, during the Pre-Closing
Period, neither the Employment Agreement nor this letter agreement shall be
amended, modified, replaced or terminated without Parent’s prior written consent
and that Parent shall be a third-party beneficiary of this Section 5(b).

 

6.            Employee Covenants. You acknowledge that as a result of your
employment with the Company, you have been given access to various trade secrets
and confidential information of the Company. In addition, you further
acknowledge and agree that a material aspect of Parent’s decision to enter into
the Merger Agreement is the acquisition of the Company’s goodwill for the
purpose of Parent’s carrying on a business that is similar to the business of
the Company. Therefore, (a) as a condition to Parent’s and Merger Sub’s
willingness to enter into the Merger Agreement and (b) in consideration for the
opportunity to receive the Retention Bonus granted under this letter agreement,
you agree to remain bound by the confidentiality, non-solicitation and
non-competition agreements between you and the Company, including the provisions
set forth in the NDA (collectively, the “Restrictive Covenant Agreements”).

 

7.            General Waiver and Release. You agree that the Retention Bonus to
which you may become entitled hereunder will become payable to you only if
(a) you execute, prior to the payment of such amount, a general waiver and
release of all claims up to the date such release is executed, including those
under the Employment Agreement, in favor of Parent, the Company and their
respective subsidiaries and affiliates, and others related to such entities
(including their respective directors, officers and employees), substantially in
the form attached as Exhibit A, and (b) such waiver and release becomes
effective and irrevocable (the date of such effectiveness and irrevocability,
the “Release Effective Date”, which date shall be no later than 60 days after
the Vesting Date).

 



2

 

 

8.            Withholding. You are solely liable for all taxes, including
Federal, state, local or foreign income, employment and social security taxes,
and tax penalties that you incur in connection with this letter agreement, the
treatment of your Company Options and Company RSU Awards in accordance with the
terms of the Merger Agreement or your employment with Parent and its affiliates,
and none of the Company or its affiliates shall have any obligation to indemnify
or otherwise hold you harmless from any or all such taxes. The Company or its
applicable affiliate may withhold from any amounts payable under this letter
agreement, in connection with the treatment of your Company Options and Company
RSUs Awards in accordance with the terms of the Merger Agreement or your
employment with Parent and its affiliates such Federal, state, local or foreign
taxes, including income, employment and social security taxes, as will be
required to be withheld pursuant to any applicable law or regulation.

 

9.            Section 409A. It is intended that the provisions of this letter
agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and all provisions of this letter agreement shall be
construed and interpreted in a manner consistent with Section 409A of the Code.
Section 16 of the Employment Agreement shall apply to any payment made pursuant
to this letter agreement.

 

10.            Not an Employment Agreement. Following the Closing, the terms of
this letter agreement neither bind you to continued employment with the Company
or any of its subsidiaries or affiliates nor confer any rights upon you with
respect to the continuation of employment by the Company or any of its
subsidiaries or affiliates. No provision of this letter agreement shall be
construed as prohibiting or limiting the ability of the Company to amend, modify
or terminate any plans, programs, policies, agreements, arrangements or
understandings of Parent or the Company, and nothing herein shall be construed
as an amendment to any such plan, program, policy, agreement, arrangement or
understanding.

 

11.            Governing Law. This letter agreement shall be governed by,
construed and interpreted in accordance with, the laws of the Commonwealth of
Massachusetts, without regard to its principles of conflicts of laws.

 

12.            Severability. If any term, provision, covenant or condition of
this letter agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable in any jurisdiction, then such
provision, covenant or condition shall, as to such jurisdiction, be modified or
restricted to the minimum extent necessary to make such provision valid, binding
and enforceable, or, if such provision cannot be modified or restricted, then
such provision shall, as to such jurisdiction, be deemed to be excised from this
letter agreement and any such invalidity, illegality or unenforceability with
respect to such provision shall not invalidate or render unenforceable such
provision in any other jurisdiction, and the remainder of the provisions hereof
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

 

13.            Entire Agreement; Amendments. This letter agreement and its
Exhibit A, the Employment Agreement and the Restrictive Covenant Agreements
contain the entire agreement among you and the Company concerning the subject
matter hereof and supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, among you and the
Company with respect hereto. You acknowledge and agree that this letter
agreement constitutes a modification of your rights under the Employment
Agreement and any other agreement between you and the Company providing for
severance, separation or retention payments or benefits or any other plan,
program, policy or arrangement providing for such benefits. Notwithstanding the
foregoing, all other terms of the Employment Agreement, the Restrictive Covenant
Agreements and any such other agreement that have not been modified by this
letter agreement shall remain in full force and effect. This letter agreement
may not be modified or amended except with the written consent of Parent and by
a writing signed by each of the parties hereto.

 



3

 

 

14.            Successors and Assigns. This letter agreement shall be binding on
(a) you and your estate and legal representatives and (b) the Company and its
successors and assigns.

 

15.            Counterparts; Interpretation. This letter agreement may be
executed in two or more counterparts (including via facsimile), each of which
shall be deemed an original but all of which together shall be considered one
and the same agreement. For purposes of this letter agreement, the term
“including” shall mean “including, without limitation”.

 

    Very truly yours,       Momenta Pharmaceuticals,Inc.       By: /s/ Craig A.
Wheeler     Name: Craig A. Wheeler     Title: President and Chief Executive
Officer   Agreed and Accepted:   /s/ Young Kwon     Young Kwon

 





 

 

Exhibit A

 

General Release

 

Capitalized terms used but not defined herein have the meanings set forth in
that certain retention letter agreement (the “Retention Agreement”), dated
August 19, 2020, by and between you and Momenta Pharmaceuticals, Inc. (the
“Company”).

 

In consideration for the payments and other benefits you are receiving under the
Retention Agreement, you release and give up any and all claims and rights
arising through the date you sign this Agreement that you may have against the
Company and Parent, and all of their respective subsidiaries, divisions,
affiliated companies and benefit plans, as well as all of their respective past,
present and future directors, officers, employees, plan administrators, agents
and attorneys (all of whom are referred to collectively in this Agreement as
“Releasees”) in any way relating to or arising out of your employment with the
Company or any other Parent company or the termination of that employment,
except for (i) your right to the payments and benefits provided for in the
Retention Agreement, (ii) your right to any vested benefits (including
restricted share units, performance share units, stock options or other equity
securities that vest before the Separation Date or during retirement) under the
Consolidated Retirement Plan of Johnson & Johnson, the Johnson & Johnson Savings
Plan or any retirement savings, incentive, executive compensation or other
benefit or compensation plan or program in which you participated during your
employment, (iii) your right to payments for Company equity securities in
accordance with the Merger Agreement, (iii) claims for unemployment
compensation, workers’ compensation benefits under the terms of any workers’
compensation insurance policy of the Company or any state disability insurance
benefits pursuant to the terms of applicable state law, (iv) claims to continued
participation in certain of the Company’s group benefit plans pursuant to the
terms and conditions of Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended, and (v) your rights to defense, contribution or indemnification by
Parent, the Company or any of their respective affiliates, including pursuant to
contract, applicable law, any directors’ and officers’ liability or other
insurance policy or the by-laws, articles of incorporation, charter or similar
organization documents of Parent, the Company or any of their respective
affiliates(collectively the “Excepted Rights”).

 

By signing this Agreement, you release and give up all claims and rights against
Releasees in any way relating to or arising out of your employment with the
Company or any other Parent company or the termination of that employment under
any federal, state, local or foreign law, including, but not limited to, those
not mentioned in this Agreement, those of which you are not aware, and any
claims for or rights to attorneys’ fees, other than the Excepted Rights.

 

You are specifically releasing any claims of unlawful discrimination, harassment
or retaliation against you, including, but not limited to, those based on your
age, sex, race, color, religion, national origin, citizenship, veteran status,
sexual orientation, gender orientation, disability, or any other status
protected by applicable law. These include any and all claims you may have under
the Civil Rights Act of 1964, (“Title VII”), 42 U.S.C. §2000e et seq.; the Civil
Rights Act of 1866, 42 U.S.C. §1981 et seq.; the Americans with Disabilities
Act, 42 U.S.C. §12101 et seq.; the Employee Retirement Income Security Act of
1974, 29 U.S.C. §1001 et seq.; the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act, 29 U.S.C. §621 et seq.; the
Sarbanes- Oxley Act of 2002, 15 U.S.C. §7241 et seq.; the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §2101 et seq.; the Family and Medical
Leave Act, 29 U.S.C. §2601 et seq.; any state or local counterpart to such
federal statutes; the Massachusetts Payment of Wages Law ; and any other
applicable federal, state, foreign or local statute, regulation or ordinance
prohibiting discrimination, harassment or retaliation. You are also releasing
any and all other claims and rights in any way relating to or arising out of
your employment with the Company or any other Parent company or the termination
of that employment you may have against Releasees, other than the Excepted
Rights, including, but not limited to, claims for breach of contract (express or
implied), breach of promise, wrongful discharge, unjust dismissal, unfair
competition, whistle-blowing, breach of fiduciary duty, breach of the implied
covenant of good faith and fair dealing, invasion of privacy, defamation,
wrongful denial of benefits, intentional and negligent infliction of emotional
distress, intentional and negligent misrepresentation, representations made to
induce you to accept employment with the Company or any Parent company, fraud,
negligence, and any intentional torts.

 



A-1

 

 

You are releasing all claims described above arising through the date you sign
this Agreement, including those for any injuries or damages suffered at any time
after the date you sign this Agreement by reason of the continued effects of
alleged discriminatory acts or other conduct that occurred prior to the date you
sign this Agreement.

 

You agree that the Retention Agreement provides you with payments and other
benefits you otherwise would not be entitled to receive, which constitute
consideration for this Release. You agree that you are not entitled to and will
not become entitled to anything further from Releasees except for the Excepted
Rights, and that you will not seek anything further from Releasees, other than
with respect to the Excepted Rights. You acknowledge and confirm that you have
not filed or caused or permitted to be filed any pending lawsuit of any type in
any forum against any Releasee.

 

This release does not apply to rights that may arise after the date you sign
this Agreement, or to any claims that cannot be waived by private agreement
under applicable law. This Agreement does not waive any rights you may have to
file an administrative charge with the Equal Employment Opportunity Commission,
but it does waive any rights you may have to any monetary award, recovery or
settlement in connection with such a charge, without regard to who brought or
filed such charge.

 

Furthermore, nothing in this Agreement, or any agreement signed by you during
the course of your employment with the Company whether expressly stated or not,
prohibits you from reporting or making a disclosure that is required or
protected under any state or federal law or regulation to any government agency
concerning a possible violation of state or federal law or regulation or from
recovering a monetary award, recovery, or settlement from any government agency
in connection with such reporting or disclosure. However, this Agreement does
waive any right that you have to any monetary award, recovery or settlement from
the Company in connection with any such reporting or disclosure.

 



A-2

 